Kirkpatrick, C. J.
The justice in this case, has sent up, as part of his proceedings, the venire issued for the of a jury. It is for six lawful men, being who are not of kind (kin probably is meant) to the parties. These qualifications do not make a lawful jury, according to the opinion which I gave in the case of Sayre v. Scudder, in this term.
I think the judgment must be reversed.
Rossell, J.-Did
Did not concur with the Chief Justice as; to the defect in the venire, but the summons having no seal, he concurred in reversal.
[*] Pennington, J.
I think that this judgment must he reversed&emdash;because the justice hath not entered in his docket the style or nature of the action, which the act of Assembly
requires. But hath entered a style of action different from the real one. The state of demand is also defective; it ought, at least, to have stated that the hog killed, was the plaintiff’s.&emdash;Judgment Reversed.
Chetwood, for plaintiff.